           Case 1:20-cv-05771-JGK Document 18 Filed 08/18/20 Page 1 of 4



                                                                  90 Park Avenue
                                                                New York, NY 10016

                                                                    212-210-9400
                                                                  Fax: 212-210-9444
                                                                   www.alston.com

 Adam J. Kaiser                                             Direct Dial: 212-210-9465                           Email: adam.kaiser@alston.com


                                                                  August 14, 2020
                                                                                      Application granted. The documents will remain under
                                                                                      seal at this time, subject to any applications to unseal the
VIA ECF                                                                               documents.

The Honorable John G. Koeltl, U.S.D.J.                                                SO ORDERED.
United States Courthouse                                                                                                                           /s/ John G. Koeltl
500 Pearl Street                                                                      New York, NY                                                     John G. Koeltl
New York, New York 10007                                                              August 17, 2020                                                     U.S.D.J.

          Re:          The Legacy Agency, Inc. v. Brodie Scoffield et al.
                       No. 1:20-cv-5771 (JGK)

Dear Judge Koeltl:

        The firm is counsel to Respondents/Defendants in this action. We write pursuant to
Rule VI (A)(2) of this Court’s Individual Practices Rules, to request entry of an Order sealing
certain documents previously filed in this case and permitting the parties to file certain
additional papers in redacted form.

         This case involves dueling applications to confirm and vacate an arbitral award. The
arbitration was conducted under the jurisdiction of the Major League Baseball Players
Association (“MLBPA”), the union that represents players in Major League Baseball. Since
2010, the MLBPA has exercised its authority under federal labor law to take exclusive
jurisdiction over disputes between agents concerning the enforceability of post-employment
restrictive covenants, requiring under its Agent Regulations that parties arbitrate such disputes
exclusively before the MLBPA. The dispute at hand concerns an arbitral award that was issued
concerning the enforceability of certain restrictive covenants. Petitioner contends that the
award should be confirmed; Respondent/Defendant Brodie Scoffield contends the award
should be vacated (the other two Respondents/Defendants do not oppose confirmation of the
award).

        Pursuant to the Agent Regulations, arbitration proceedings and arbitration awards are
confidential and may not be shared with the public. This is found in two separate provisions
of the Agent Regulations.

          First, §7(A)(18) of the Agent Regulations provides, in pertinent part:

                       Use of Proceedings and Decisions – Arbitration
                       proceedings pursuant to this Section 7(A) are confidential,


    Atlanta • Beijing • Brussels • Charlotte • Dallas • Los Angeles • New York • Research Triangle • San Francisco • Silicon Valley • Washington, D.C.
        Case 1:20-cv-05771-JGK Document 18 Filed 08/18/20 Page 2 of 4
The Honorable John G. Koeltl, U.S.D.J.
Page 2

               except to the extent that disclosure of any aspect of the
               proceedings (e.g., the grievance, answer, reply, briefs or
               other filings, hearing transcript, exhibits, etc.) is necessary,
               in the judgment of the MLBPA, for the effective
               administration of these Regulations or the effective
               representation of Players.

       Second, § 7(B)(17) of the Agent Regulations provides, in pertinent part:

               Use of Proceedings and Decisions – Arbitration
               proceedings pursuant to this Section 7(B) are confidential,
               except to the extent that disclosure of any aspect of the
               proceedings (e.g., the notice, appeal, briefs or other filings,
               hearing transcript, exhibits, etc.) is necessary, in the
               judgment of the MLBPA, for the effective administration of
               these Regulations or the effective representation of Players.

        In its Petition to confirm the arbitral award, Petitioner made public the arbitral award
in the case at bar (the “Award”). In his application to vacate the arbitral award, Mr. Scoffield
made public several arbitral decisions before the MLBPA issued in other arbitrations involving
different parties (“Prior Awards”).

       The MLBPA has asked the parties to the case to respectfully request that the Court seal
all MLBPA arbitral awards, including the Award and the Prior Awards. See Exhibit A. In
addition, the MLBPA has requested that the parties’ respective motion papers and pleadings
be sealed and then re-filed in redacted form to protect the confidentiality of the Award and
Prior Awards.

        After receiving the MLBA’s request to seal the subject papers, our firm’s clerk’s office
sought guidance from the ECF Help Desk about the mechanisms available to immediately seal
Defendants’ Notice of Removal and accompanying Exhibits 1-11 (D.E. 1) and Defendants’
Answer to Complaint (Notice of Removal) and accompanying Exhibits 1-5 (D.E. 6). Our staff
was advised to contact the NYSD Help Desk and request that they place the documents under
temporary seal and to make a formal application to the Court. The NYSD Help Desk granted
that request on August 5. This application follows.

        The MLBPA’s request is reasonable. As set forth in the Agent Regulations, the
MLBPA decided to exercise exclusive jurisdiction over disputes concerning post-employment
covenants between its certified “Player Agents” (agents authorized by the MLBPA to represent
MLB players in individual salary negotiations) to ensure that “all disputes -- which involve
essentially internal matters concerning the relationships and dealings among individual
Players, Player Agents, Expert Agent Advisors, Applicants and the MLBPA in its capacity as
the exclusive bargaining representative for the Players -- are handled expeditiously and
privately by the impartial tribunals established in these Regulations, instead of through more
costly, time-consuming and public formal court proceedings.” Agent Regulations, § 7
(preamble). The MLBPA, respectfully, is entitled to resolve in private disputes internal to the
        Case 1:20-cv-05771-JGK Document 18 Filed 08/18/20 Page 3 of 4
The Honorable John G. Koeltl, U.S.D.J.
Page 3

MLBPA, as it discharges its duty under federal labor law to represent MLB players. According
to the MLBPA, its ability to discharge its duties as the representative of MLB players will be
compromised if its internal deliberations and processes—including arbitration awards
produced through its internal processes—become public.

       In seeking an order sealing certain parts of the parties’ submissions, it is not the interest
of the parties, but the interests of the MLBPA in preserving confidentiality over its inner
workings, that the parties are seeking to protect. Under these circumstances, where
confidentiality is required under the Agent Regulations as an exercise of the MLBPA’s powers
under federal labor law, entry of an order sealing documents the MLBPA deems confidential
and private to is appropriate. See e.g., First State Ins. Co. v. Nat’l Cas. Co., 2013 U.S. Dist.
Lexis 188100 (S.D.N.Y. Feb. 19, 2013) (sealing arbitration award and related documents
where arbitrator ordered confidentiality, where public interest in the matter was slight and
privacy interests were significant).

       In First State Ins. Co., the Court ordered that the arbitration award be sealed that any
other document filed in the case quoting the award be sealed. Id. *12. The parties seek the
same relief here. More specifically, Respondents request that:

       1. The Notice of Removal (Dkt. No. 1) be sealed, with Defendants/Respondents
          instructed to file a redacted Notice of Removal redacting any quotation of the
          Award or Prior Awards, or any specific findings or holdings of the Award or
          Prior Awards;
       2. The Award, the Arbitrator’s June 15, 2020 clarification letter, and correspondence
          related to the Award (Dkt. Nos. 1-3; 1-4; 1-5) be sealed;
       3. The Prior Awards (Dkt Nos. 6-3; 6-4; 6-5) be sealed;
       4. The Petition to confirm the arbitral award (Dkt. Nos. 1-1; 1-2; 1-9; 1-10; 1-11) be
          sealed, with Petitioner instructed to file a redacted Petition redacting any quotation
          of the Award or specific findings or holdings of the Award;
       5. The Answer, Counterclaim and Cross-Petition) to vacate the arbitral award (Dkt.
          No. 6) be sealed, with Defendants/Respondents instructed to file a redacted
          Answer, Counterclaim and Cross-Petition redacting any quotation of the Award or
          Prior Award, or any specific findings or holdings of the Award or Prior Award;
       6. All future filings redact any quotation of the Award or Prior Award, or any specific
          findings or holdings of the Award or Prior Award, with copies of the unredacted
          pleadings sent to the Court via email and overnight courier, or as the Court may
          otherwise direct; and
       7. All future filings consisting of materials submitted in the arbitration (e.g., exhibits,
          briefs, transcripts) be filed under seal.
        Case 1:20-cv-05771-JGK Document 18 Filed 08/18/20 Page 4 of 4
The Honorable John G. Koeltl, U.S.D.J.
Page 4

       The parties and the MLBPA are available for a status conference if the Court wishes to
discuss this matter.




                                            Respectfully submitted,

                                            /s/ Adam J. Kaiser
                                            ADAM J. KAISER

cc: Counsel of Record
    Robbie Guerra, Esq. (MLBPA) (by email)
